IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOHN HAROLD MCCULLOUGH,                                 No. 85048
                 Petitioner,
                 vs.
                 THE ELEVENTH JUDICIAL DISTRICT                          FILE
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                DEC ß 8 2022
                 PERSHING; AND THE HONORABLE
                 STEVEN R. KOSACH, SENIOR JUDGE,
                 Respondents,
                 and
                 THE STATE OF NEVADA,
                 Real Party in Interest.

                                      ORDER DENYING PETITION

                            This is an original pro se petition for a writ of mandamus
                seeking to compel the district court to comply with NRS 34.830. Petitioner
                claims that the district court orally denied his habeas petition in September
                2021 but to date has not complied with NRS 34.830 and entered a written
                order disposing of the petition. Petitioner attempted to file a notice of
                appeal in the district court, dated September 29, 2021, but the district court
                erroneously returned petitioner's documents unfiled, stating in a letter that
                his notice of appeal was premature because an order denying his petition
                had not yet been entered. See NRAP 3(a); Sullivan v. Eighth Judicial Dist.
                Court, 111 Nev. 1367, 1369-72, 904 P.2d 1039, 1040-42 (1995) (addressing
                the district court clerk's "absolute obligation" to receive and file documents
                submitted to them and collecting cases).
                            On August 15, 2022, we ordered real party in interest, on behalf
                of respondents, to file and serve an answer in order to assist this court in
                resolving the matter. Both respondents and real party in interest filed
SUPREME COURT
          OF
       NEVADA


(0)   I947A
                                                                             2_ -
                answers and provided documentation indicating that an order denying
                petitioner's habeas petition was entered in March 2022.       Real party in
                interest also provided documentation indicating that petitioner was served
                with a copy of the order on September 6, 2022. We note that in Docket No.
                85414, petitioner has now filed in this court a timely appeal from the denial
                of his habeas petition. Therefore, it appears that petitioner has received
                the relief requested and this petition is moot. See Degraw v. Eighth Judicial
                Dist. Court, 134 Nev. 330, 332, 419 P.3d 136, 139 (2018). Accordingly, we
                            ORDER the petition DENIED I




                                                  P44)466.146141.
                                                     a.rraguirre
                                                                                ,   C.J.




                                                   Haidesty—



                                                          .41-ekfies   -0           J.
                                                   Stiglich




                cc:   Chief Judge, The Eleventh Judicial District Court
                      Hon. Steven R. Kosach, Senior Judge
                      John Harold McCullough
                      Attorney General/Carson City
                      Pershing County District Attorney


                       INVe also deny as moot petitioner's pro se motion to supplement the
                relief requested.
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                     2